      Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 1 of 7 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ST. LOUIS COUNTY,                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            ) Case No.:
                                               )
 HOUSE OF PAIN GYM SERVICES,                   )
 LLC                                           )
                                               )
        and                                    )
                                               )
 F FOUR, LLC, d/b/a “House of Pain             )
 Gym” and “House of Pain”,                     )
                                               )
         Defendants.                           )

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 and based on the factual and legal grounds

set forth below, Defendant F Four, LLC d/b/a “House of Pain Gym” and “House of Pain”, and

improperly joined Defendant House of Pain Gym Services, LLC, by and through their undersigned

counsel, hereby remove Case No. 20SL-CC02430, St. Louis County v. House of Pain Gym

Services, LLC and F Four, LLC, d/b/a “House of Pain Gym” and “House of Pain”, an action

currently pending in the Circuit Court of St. Louis County in the State of Missouri (the “Action”),

to the United States District Court for the Eastern District of Missouri.

         I.      PLEADINGS, PROCESS AND ORDERS

         1.      On May 11, 2020, Plaintiff St. Louis County commenced the Action in the Circuit

Court of St. Louis County in the State of Missouri. The petition (“Complaint”), was amended to

join the real party in interest, F Four, LLC, d/b/a “House of Pain Gym” and “House of Pain” on

May 17, 2020 and is attached hereto as part of Exhibit A.



                                                 1
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 2 of 7 PageID #: 2




        2.     No summons has been issued and no service of the Complaint accompanied by a

summons has been served on any Defendant. Defendants have not waived formal service and have

not consented to the state court’s jurisdiction.

        3.      In accordance with 28 U.S.C. § 1446(a) and Local Rule 2.03, a complete copy of

all process, pleadings and orders served upon the Defendants in the Action is attached hereto in

Ex A.

        4.     As set forth below, this Action is properly removed to this Court pursuant to 28

U.S.C. § 1441 because the procedural requirements for removal under 28 U.S.C. § 1446 are

satisfied and this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332.

        II.    DIVERSITY JURISDICTION

        5.     This Court has diversity jurisdiction over the Action under 28 U.S.C. § 1332

because diversity of citizenship exists between the parties and the amount in controversy exceeds

$75,000, exclusive of interest and costs. See, Manning v. Wal-Mart Stores, East, Inc., 304

F.Supp.2d 1146, 1148 (E.D.Mo.2004) (“Federal district courts have original jurisdiction in all civil

actions between citizens of different states if the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.”) (citing 28 U.S.C. § 1332(a)(1)).

        Citizenship

        6.     Plaintiff is a charter county of the State of Missouri. (See Complaint at ¶ 6 (Ex. A))

        7.     Defendant F Four, LLC is a limited liability company duly organized in the State

of Florida, with a principal place of business in the State of Florida. (See Complaint at ¶8; Corbett

Decl. (Ex.B)). Therefore, for purposes of diversity jurisdiction under 28 U.S.C. §§ 1332 and 1441,



                                                   2
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 3 of 7 PageID #: 3



Defendant F Four, LLC is a citizen of the State of Florida. Defendant F Four, LLC is the real party

in interest pursuant to Fed.R.Civ.P. 17. (See Complaint at ¶8; Corbett Decl. (Ex.B)).

       8.      Improperly joined defendant House of Pain Gym Services, LLC is a Missouri

limited liability company that is a dormant shelf entity wholly owned by F Four, LLC. (See Corbett

Decl. (Ex.B)). It should be disregarded for purposes of diversity jurisdiction as it has been

fraudulently and pretensively joined in the Action and is not the real party in interest, as Plaintiff

knows or should know. (See Corbett Decl. (Ex.B)). Initially in the Action Plaintiff incorrectly

named House of Pain Gym Services, LLC as a defendant and did not name the real party in interest,

F Four, LLC d/b/a “House of Pain Gym” and “House of Pain.” House of Pain Gym Services, LLC

does not have any interest in or any connection with the properties or subject matter at issue in the

Action. This fact was called to the attention of the state court and Plaintiff’s counsel on May 15,

2020, in the form of a motion to dismiss for lack of jurisdiction (failure to name the indispensable

party) supported by affidavit. At the hearing before the state court on May 15, 2020, Plaintiff’s

attorney acknowledged in open court that Plaintiff is now aware that F Four, LLC is the company

that owns and operates the properties in interest. (See Corbett Decl. (Ex.B)). The state court

granted Plaintiff leave to amend to name the real party in interest, F Four, LLC d/b/a “House of

Pain” and “House of Pain Gym.” On May 16, 2020, Plaintiff filed an amended Complaint

correcting its deficient pleading and joining the correct party in interest, F Four, LLC, but Plaintiff

did not correctly substitute the real party in interest for the improperly named defendant. (See

Ex.A; Corbett Decl. (Ex.B)).). Pursuant to Fed.R.Civ.P. 21, improperly joined defendant House of

Pain Gym Services, LLC should be disregarded and dropped from the Action as F Four, LLC, the

real party in interest is now party to the Action pursuant to Fed.R.Civ.P. 17. (See Filla v. Nofolk

S. Ry. Co., 336 F.3d 806, 810 (8th Cir.2003)(“[J]oinder is fraudulent when there exists no



                                                  3
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 4 of 7 PageID #: 4



reasonable basis in fact and law supporting a claim against the resident defendants.” (quoting Wiles

v. Capitol Indem. Corp., 280 F.3d 868, 871 (8th Cir. 2002)).

       9.      Complete diversity of citizenship exists between the real parties in interest, as

Plaintiff is a citizen of a different state (Missouri) than the only properly joined Defendant

(Florida).

       Amount in Controversy

       10.     In the Action, Plaintiff asserts a claim for public nuisance arising from Defendant

F Four, LLC’s operation of two gyms which Plaintiff claims to be in violation of a “stay-at-home”

order issued by Plaintiff’s Acting Director of the St. Louis County Department of Public Health.

Plaintiff is seeking injunctive relief to close the gyms indefinitely, an order compelling Defendant

to turn over to Plaintiff the names and contact information of its gym members and each person

who has been inside its gyms, and monetary damages for the cost to test each of those individuals

for COVID-19. (See Ex.A, “Conclusion”).

       11.     Plaintiff’s claims may be aggregated in order to satisfy the jurisdictional

requirement under 28 U.S.C. § 1332. See, e.g., Lynch v. Porter, 446 F.2d 225, 228 (8th Cir.1971)

(“It is [a] well settled rule that once diversity jurisdiction in properly invoked, a single plaintiff

may properly aggregate all of the claims which he has against the defendants to satisfy the

jurisdictional amount.”).

       12.     The closure of Defendant F Four, LLC’s gyms alone is likely to cost Defendant

several hundred thousand dollars, well in excess of the $75,000.00 amount in controversy

jurisdictional requirement. Defendants’ gyms were closed during Plaintiff’s stay-at-home orders

and re-opened on May 4, 2020 in accordance with authority Defendant maintains was conferred

upon gyms to re-open by order of the Director of the Missouri Department of Health and Senior



                                                  4
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 5 of 7 PageID #: 5



Services. Defendants’ gym businesses were on the verge of irrecoverable financial ruin because of

Plaintiff’s “stay at home” orders. If Defendant’s is forced to close again, even for a short period of

time, let alone indefinitely, it will not be able to recover as its gym members will join other gyms

in neighboring counties like St. Charles County which are open. This will cost hundreds of

thousands of dollars in terms of lost revenue, lost profit, lease payments that still must be made,

and the like, in addition to COVID-19 testing for all members and others who have been inside the

gyms. "[W]hen relief other than a monetary judgment is demanded, the plaintiff cannot defeat

removal simply by characterizing the claim as involving less than the requisite amount when the

court is informed that the value of the interest to be protected exceeds the amount in controversy."

14A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure: Jurisdiction § 3725 (2d.

ed. 1985). In an action for injunctive or equitable relief, the "amount in controversy may be tested

by the value of the right sought to be gained by the plaintiff." Hedberg v. State Farm Mutual

Automobile Insurance Co., 350 F.2d 924, 928 (8th Cir. 1965) (Blackmun, J.).

       13.     Accordingly, the value of the right sought to be taken by Plaintiff is several hundred

thousand dollars, well in excess of the $75,000.00 jurisdictional amount.

       III.    VENUE

       14.     Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because a substantial

part of the alleged events or omissions giving rise to Plaintiff’s claims occurred in St. Louis

County, Missouri, and the Circuit Court of St. Louis County, State of Missouri is within this

District. (See Complaint at ¶ 13, (Ex.A))

       IV.     REQUIREMENTS OF REMOVAL HAVE BEEN MET

       15.     This Notice of Removal is timely under 28 U.S.C. § 1446, having been filed within

30 days of Defendants’ receipt of the Complaint and within one year of the filing of the Complaint



                                                  5
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 6 of 7 PageID #: 6



on May 11, 2020 (against the fraudulently and pretensively joined Defendant) and the Amended

Complaint on May 16, 2020 (against Defendant F Four, LLC, the real party in interest). No

summons has been issued or served by Plaintiff as of yet. (See Ex.A)

       16.     Removal is also proper under 28 U.S.C. §1441(b) because no Defendant properly

joined in the Action is a citizen of the State of Missouri. (See Corbett Decl. (Ex.B)).

       17.     A copy of the Original Filing Form is attached hereto as Exhibit C.

       18.     A copy of the completed Civil Cover Sheet is attached hereto as Exhibit D.

       19.     Defendants have served Plaintiff with a copy of this Notice. A copy of the Notice

is being filed separately.

       20.     Defendants have filed a Notice to the Circuit Court of St. Louis County of this

removal, a copy of which is attached as Exhibit E.

       For all of the foregoing reasons, Defendants respectfully request this honorable Court to

assume full jurisdiction over this Action.

                       VERIFICATION OF SIGNED ORIGINAL DOCUMENT

        Pursuant to Local Rule 11-2.11, W. Christopher McDonough, hereby attests to the

existence of a paper copy of this document bearing the original signature of W. Christopher

McDonough. The document was electronically filed on May 18, 2020. Counsel will retain the

paper copy bearing the original signatures during the pendency of the litigation including all

possible appeals.




                                                 6
   Case: 4:20-cv-00655-RLW Doc. #: 1 Filed: 05/18/20 Page: 7 of 7 PageID #: 7



                                            Respectfully submitted,

                                            THE McDONOUGH LAW FIRM, LLC

                                            By: /s/ W. Christopher McDonough
                                            W. Christopher McDonough # 49648MO
                                            16640 Chesterfield Grove Road, Suite 125
                                            Chesterfield, MO 63005
                                            (636) 530-1815 - Telephone
                                            (636) 530-1816 - Facsimile
                                            E-mail: wcm@mcdlawfirm.net
                                            Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was sent via U.S.

Mail, postage prepaid, and by e-mail to: Steven J. Capizzi and Emily B. Allison, 41 S. Central

Avenue, Ninth Floor, Clayton, MO 63105, scapizzi@stlouisco.com, eallison@stlouisco.com on

May 18, 2020.



                                            /s/ W. Christopher McDonough




                                               7
